Citation Nr: 0723323	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the July 2003 Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii, which denied 
the claims.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in January 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Further, it is noted that he 
submitted evidence at that hearing accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that the veteran's complete service medical 
records are not on file, and that, in such situations, it has 
a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski , 1 Vet. App. 365, 367 (1991).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against the veteran's disabilities of the right knee, left 
foot, neck, and/or low back being causally related to active 
service.
CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
disabilities of the right knee, left foot, neck, and/or low 
back.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
March and April 2003.  He was also provided with additional 
notice by a letter dated in January 2007.  Taken together, 
these letters informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the January 2007 letter 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  As noted in the Introduction, not 
all of the veteran's service medical records are available.  
Further, an August 2006 Memorandum detailed VA's efforts to 
obtain these records, and concluded that no additional 
development was required.  The Board has already acknowledged 
that, in such circumstances, it has a heightened duty to 
explain its findings and conclusions.  See Cuevas, supra; 
O'Hare, supra.  Accordingly, the Board's analysis of the 
veteran's case is undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein 
the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

All available medical records pertinent to the years after 
service are in the claims folder.  Nothing indicates that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at his January 2007 hearing.  
Moreover, he was accorded a VA medical examination regarding 
this case in September 2005, which, for the reasons stated 
below, the Board finds is sufficient for the equitable 
resolution of this case.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the record reflects that the veteran is a 
medical doctor, and that he worked as an anesthesiologist 
until 1985.  He has also worked as a psychiatric aide and as 
a pharmacist.  This background must also be taken into 
account when evaluating his own medical nexus opinion.  See 
Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 
Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.).  

Despite the foregoing, the Board also observes that the 
veteran's background reflects that he is not an expert in 
diagnosing and determining the etiology of orthopedic 
disabilities, which are the focus of this appeal.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).  The Board may also take the 
veteran's self-interest into account is assessing the weight 
to be accorded to his self-assessment.  See Pond v. West, 12 
Vet, App. 341, 345 (1999) (although the Board must take a 
physician-veteran's opinions into consideration, it may 
consider whether self-interest may be a factor in making such 
statements, even if the veteran himself is a health care 
professional); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (the Board may consider self interest in 
evaluating the testimony of claimants).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a right knee disorder, left foot 
disorder, neck disorder, and low back disorder.

The veteran essentially contends that he developed 
disabilities of his right knee, left foot, neck, and low back 
as a result of injuries sustained from parachute jumps while 
on active duty.  He provided specific details regarding these 
injuries, in part, at his January 2007 hearing.

The Board acknowledges that the veteran's service records 
that are on file confirm that he participated in parachute 
jumps while on active duty.  Moreover, there is competent 
medical opinions of record which relate the current 
disabilities to these jumps.  Specifically, private medical 
statements dated in August and November 2005 from P. D. W., 
M.D. (hereinafter, "Dr. W") who is identified as an 
orthopedic surgeon.  In both statements, Dr. W noted the 
veteran's account of participating in parachute jumps while 
on active duty.  In the August 2005 statement, Dr. W 
diagnosed, in part,  medial compartment degeneration of the 
right knee.  He diagnosed the same right knee disorder, as 
well as cervical and lumbar spine multilevel degenerative 
disc disease, left foot heel spur, and left foot 3rd 
metatarsalgia in the November 2005 statement.  Moreover, Dr. 
W indicated, in essence, that these diagnoses were consistent 
with injuries that could have been sustained from landing 
from a parachute jump.  

Despite the foregoing, the Board must find that the 
preponderance of the evidence is against the appeal.  First, 
there is a separation examination on file for the veteran, 
dated in November 1946, which found no musculoskeletal 
defects at that time.  Although the veteran criticized the 
accuracy and validity of this examination report at his 
January 2007 hearing, the Board cannot ignore the fact that a 
separation examination report identified for the veteran is 
on file.  Moreover, even if the Board were to discount the 
probative value of this examination report, it does not 
change the fact that there is no competent medical evidence 
of any of the claimed disabilities until decades after the 
veteran's separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that Dr. W does not address in either 
of his statements the absence of any competent medical 
evidence of the claimed disabilities until many years after 
service.  Moreover, nothing in the record indicates that he 
reviewed the veteran's claims folder in conjunction with his 
opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).

In fact, the only competent medical opinion which addresses 
the etiology of the veteran's disabilities of the right knee, 
left foot, neck, and low back which is based upon both an 
evaluation of the veteran and review of the claims folder is 
a September 2005 VA medical examination report.  Accordingly, 
the Board finds that this opinion is entitled to the most 
weight in the instant case.  Inasmuch as the VA examiner 
found it was less likely than not that any of these 
disabilities were caused by, or as a result of, disease 
and/or injury during military service, the Board must find 
that the preponderance of the evidence is unfavorable.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


